Title: To Alexander Hamilton from William P. Van Ness, 23 June 1804
From: Van Ness, William P.
To: Hamilton, Alexander



[New York] June 23, 1804
Sir

In the afternoon of yesterday I reported to Col. Burr the result of my last interveiw with you, and appointed the evening to receive his further instructions. Some private engagements however prevented me from calling on him ’till this morning. On my return to the City I found upon enquiry both at your office and house, that you had returned to your residence in the Country. Least an interveiw there might be less agreeable to you than elsewhere, I have taken the liberty of addressing you this Note, to enquire when and where it will be most convenient to you to receive a communication.
Your most & very hum Sert

W: P: Van Ness
Genl Hamilton

 